Cabesh: ter OURIZRIGISDanument3sosk Filed OB2a/2h Page 4 oh

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

X
UNITED STATES OF AMERICA
WAIVER OF RIGHT TO BE PRESENT AT
= CRIMINAL PROCEEDING
JOHN KOVAC,
Supervise. 15-CR-514 (RIS)
x

 

Vv

Supervised Release Conference

I understand that i have a right to appear before a judge in a courtroom in the Southern District of New York
at the time the conditions of my release on supervision or my remand to custody are discussed. I have
discussed these rights with my attorney and wish to give up these rights for the period of time in which access
to the courthouse has been restricted on account of the COVID-19 pandemic. I request that my attorney and
I be permitted to participate by telephone, or if it is reasonably available by videoconferencing, in any
conference with the court at which such conditions or my remand are discussed.

6 John Kovac by his counsel Sabrina P. Shroff
ate:

 

Signature of Defendant

John Kovac

 

Print Name

[hereby affirm that I am aware of my obligation to discuss with my client the specifications of violation of supervised
release, my client’s rights to attend and participate in the criminal proceedings encompassed by this waiver, and this
waiver form. I affirm that my client knowingly and voluntarily consents to the proceedings being held without my
client being physically present in court,

SPS

Signature of Defense Counsel

Date:

 

Sabrina P. Shroff

 

Print Name

Accepted:

 

Hon. Richard J. Sullivan
UNITED STATES CIRCUIT JUDGE
Sitting by Designation

m= BL /2)
